Title: Notes on Debates, 24 March 1783
From: Madison, James
To: 


Monday March 24th.
On the day preceding this, intelligence arrived which was this day laid before Congs. that the preliminaries for a general peace had been signed on the 20th. of Jany. This intelligence was brought by a French cutter from Cadiz despatched by Ct. d’Estaing to notify the event to all vessels at sea, and engaged by the zeal of the Marquis de la Fayette to convey it to Congress. This confirmation of peace produced the greater joy, as the preceding delay, the cautions of Mr. Lauren’s Letter of the 24 of Decr. and the general suspicions of Ld. Shelburne’s sincerity had rendered an immediate & general peace extremely problematical in the minds of many.
A letter was recd. from Genl. Carlton thro’ Genl. Washington inclosing a copy of the preliminary articles between G. B. & the U. S. with the separate article annexed.
Mr. Carroll after taking notice of the embarrassment under which Congs. were placed by the injunction of secrecy as to the separate article after it had probably been disclosed in Europe & it now appeared was known at N. York, called the attention of Congs. again to that subject.
Mr. Wolcot still contended that it would be premature to take any step relative to it, untill further communications should be recd. from our Ministers.
Mr. Gilman being of the same opinion, moved that the business be postponed. Mr. Lee 2ded it.
Mr. Wilson conceived it indispensably necessary that something should be done; that Congs. deceived themselves if they supposed that the separate art: was any secret at N. York after it had been announced to them from Sr. Guy Carlton. He professed a high respect for the character of the Ministers which had received fresh honor from the remarkable steadiness and great abilities displayed in the negociations, but that their conduct with respect to the separate article could not be justified. He did not consider it as any violation of the instruction of June 15th. 1781. The Ct. de Vergennes having happily released them from the obligation of it; But he considered it with the signing of the preliminaries secretly as a violation of the spirit of the Treaty of Alliance as well as of the unanimous professions to the Court of France, unanimous instructions to our Ministers, & unanimous declarations to the world, that nothing should be discussed towards peace but in confidence and in concert with our ally. He made great allowance for the ministers, saw how they were affected, and the reasons of it, but could not subscribe to the opinion that Congs. ought to pass over the separate article in the manner that had been urged: Congs. ought he said to disapprove of it in the softest terms that could be devised & at all events not to take part in its concealment.
Mr. Bland treated the separate article with levity and ridicule; as in no respect concerning France, but Spain with whom we had nothing to do.
Mr. Carroll thought that unless some thing expressive of our disapprobation of the article & of its concealment was done, that it would be an indelible stain on our character.
Mr. Clarke contended that it was still improper to take any step, either for communicating officially, or for taking off the injunction of secresy. that the article concerned Spain, and not France, but that if it sd. be communicated to the latter she would hold herself bound to communicate it to the former that hence an embarrassment might ensue; that it was probably this consideration which led the Ministers to the concealment, and he thought they had acted right. He described the awkwardness attending a communication of it under present circumstances; remarking finally that nothing had been done contrary to the Treaty, and that we were in possession of sufficient
   
   alluding probably to the intercepted letter from Mr. de Marbois.

 materials to justify the suspicions wch. had been manifested.
Mr. Rutlidge was strenuous for postponing the subject, said that Congs. had no occasion to meddle with it, that the Ministers had done right, that they had maintained the honor of the U. S. after Congress had given it up; that the manoeuvre practiced by them was common in all courts & was justifiable agst. Spain who alone was affected by it; that instructions ought to be disregarded whenever the public good required it; and that he himself would never be bound by them when he thought them improper.
Mr. Mercer combated the dangerous tendency of the Doctrine maintained by Mr. Rutlidge with regard to instructions; and observed that the Delegates of Virga. havg been unanimously instructed not to conclude or discuss any Treaty of peace but in confidence & in concert with  his M. C. M. he conceived himself as much bound as he was of himself inclined to disapprove every other mode of proceeding, and that he should call for the yeas & nays on the question for his justification to his constituents.


Mr. Bland tartly said that he of course, was instructed as well as his colleague & sd. himself require the yeas & nays to justify an opposite conduct; that the instructions from his constituents went no farther than to prohibit any Treaty without the concurrence of our ally
   
   this construction of the instructions was palpably wrong

; which prohibition had not been violated in the case before Congress.
Mr. Lee was for postponing & burying in oblivion the whole transaction; he sd that delicacy to France required this: since if any thing should be done implying censure on our Ministers, it must & ought to be done in such a way, as to fall ultimately on France whose unfaithful conduct had produced & justified that of our Ministers. In all national intercourse he said a reciprocity was to be understood; and as France had not communicated her views & proceedings to the American Plenipotentiaries, the latter were not bound to communicate theirs. All instructions he conceived to be conditional in favor of the public good; and he cited the case mentioned by Sr. Wm. Temple in which the Dutch ministers concluded of themselves an act wch. required the previous sanction of all the members of the Republic
Mr. Hamilton said that whilst he despised the man who wd. enslave himself to the policy even of our Friends, he could not but lament the overweening readiness which appeared in many, to suspect every thing on that side & to throw themselves into the bosom of our enemies. He urged the necessity of vindicating our public honor by renouncing that concealment to which it was the wish of so many to make us parties.
Mr. Wilson in answer to Mr. Lee observed that the case mentioned by Sr. Wm. T. was utterly inapplicable to the case in question; adding that the conduct of France had not on the principle of reciprocity justified our Ministers in signing the provisional preliminaries without her knowledge, no such step having been taken on her part. But whilst he found it to be his duty thus to note the faults of these gentlemen, he with much greater pleasure gave them praise for their firmness in refusing to treat with the British Negociator until he had produced a proper commission, in contending for the fisheries, and in adhering to our Western claims.
Congress adjourned without any question
 